The appellant was convicted of swindling, and his punishment assessed at seven years in the penitentiary.
This is a companion case to that of D. Conner, alias Dr. J. W. Wilson, v. State, No. 9955, this day decided by this court. The appellants were separately indicted for the same offense, but were tried together. What we have said in the Conner case, supra, is fully applicable to the instant case. For the reasons therein stated, the judgment of the trial court is reversed and remanded.
Reversed and remanded.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 419